                             Case 2:21-cv-03872-MWF-KS Document 1 Filed 05/07/21 Page 1 of 8 Page ID #:1



                               BARSHAY SANDERS, PLLC
                         1     Craig B. Sanders
                               100 Garden City Plaza, Suite 500
                         2     Garden City, NY 11530
                         3
                               Tel: (516) 203-7600
                               Email: csanders@barshaysanders.com
                         4     Attorneys for Plaintiff
                               File No.: 121921
                         5
                         6
                         7
                                                    UNITED STATES DISTRICT COURT
                         8
                                                   CENTRAL DISTRICT OF CALIFORNIA
                         9
                        10
                                  Gregory P. Mango,
BARSHAY SANDERS, PLLC




                        11
                        12                              Plaintiff,
                                                                                Case No:
                        13                v.
                        14                                                      COMPLAINT
                                  Breitbart News Network, LLC,
                        15                                                      DEMAND FOR JURY TRIAL
                        16                              Defendant.
                        17
                                     Plaintiff Gregory P. Mango (“Plaintiff”), by and through its undersigned
                        18
                        19
                               counsel, for its Complaint against Defendant Breitbart News Network, LLC

                        20     (“Defendant”) states and alleges as follows:

                        21                                      INTRODUCTION
                        22           1.        This action seeks to recover damages for copyright infringement.
                        23           2.        Plaintiff herein provides photojournalism goods and services and
                        24     owns the rights to Photograph which Plaintiff licenses to online and print
                        25     publications.
                        26           3.        Plaintiff has obtained U.S. copyright registrations covering many of
                        27     Plaintiff's Photograph and many others are the subject of pending copyright
                        28     applications.

                                                                                1
                                                                     PLAINTIFF'S COMPLAINT
                             Case 2:21-cv-03872-MWF-KS Document 1 Filed 05/07/21 Page 2 of 8 Page ID #:2




                         1           4.     Defendant     owns     and     operates    a   website     known     as
                         2     www.breitbart.com (the “Website”).
                         3           5.     Defendant, without permission or authorization from Plaintiff
                         4     actively copied, stored, modified, and/or displayed Plaintiff's Photograph on the
                         5     Website and engaged in this misconduct knowingly and in violation of the United
                         6     States copyright laws.
                         7
                                                                   PARTIES
                         8
                                      6.    Plaintiff Gregory P. Mango is an individual who is a citizen of the
                         9
                               State of New York and maintains a principal place of business at 210 17th Street,
                        10
                               Unit 3, Brooklyn, NY 11215.
BARSHAY SANDERS, PLLC




                        11
                                      7.    On information and belief, Defendant Breitbart News Network,
                        12
                               LLC, is a Delaware limited liability company with a principal place of business
                        13
                               of 149 S Barrington Ave #735, Los Angeles, California 90049 in Los Angeles
                        14
                               County, California and is liable and responsible to Plaintiff based on the facts
                        15
                               herein alleged.
                        16
                                                         JURISDICTION AND VENUE
                        17
                        18
                                     8.     This Court has subject matter jurisdiction over the federal copyright

                        19     infringement claims pursuant to 28 U.S.C. §1338(a) and 28 U.S.C. §1331.

                        20            9.    This Court has personal jurisdiction over Breitbart News Network,
                        21     LLC because Breitbart News Network, LLC maintains its principal place of
                        22     business in California.
                        23            10.   Venue is proper under 28 U.S.C. §1391(a)(2) because Breitbart
                        24     News Network, LLC does business in this Judicial District and/or because a
                        25     substantial part of the events or omissions giving rise to the claim occurred in this
                        26     Judicial District.
                        27
                        28


                                                                            2
                                                                 PLAINTIFF'S COMPLAINT
                             Case 2:21-cv-03872-MWF-KS Document 1 Filed 05/07/21 Page 3 of 8 Page ID #:3




                         1                          FACTS COMMON TO ALL CLAIMS
                         2           11.     Plaintiff is a professional photographer by trade who is the legal and
                         3     rightful owners of photographs which Plaintiff licenses to online and print
                         4     publications.
                         5           12.     Plaintiff has invested significant time and money in building
                         6     Plaintiff's photograph portfolio.
                         7
                                     13.     Plaintiff has obtained active and valid copyright registrations from
                         8
                               the United States Copyright Office (the “USCO”) which cover many of Plaintiff's
                         9
                               Photograph while many others are the subject of pending copyright applications.
                        10
                                     14.     Plaintiff's photographs are original, creative works in which
BARSHAY SANDERS, PLLC




                        11
                               Plaintiff's own protectable copyright interests.
                        12
                                      15.    The Website is popular and lucrative enterprises that purposefully
                        13
                               displays celebrity and/or news photograph including Plaintiff's copyrighted
                        14
                               photograph.
                        15
                                      16.    The Website is monetized in that it contains paid advertisements
                        16
                               and/or sells merchandise to the public and, on information and belief, Defendant
                        17
                        18
                               profits from these activities.

                        19            17.    On February 6, 2017 Plaintiff Gregory P. Mango authored a

                        20     photograph of the suspected Queens jogger-killer in New York being led away by
                        21     the police (the “Photograph). A copy of the Photograph is attached hereto as
                        22     Exhibit 1.
                        23            18.    Plaintiff applied to the USCO to register the Photograph on March
                        24     26, 2017 under Application No. 1-4464896215.
                        25            19.    The Photograph was registered by USCO on March 26, 2017 under
                        26     Registration No. VA 2-036-434.
                        27            20.      Plaintiff observed the Photograph on Defendant's domain
                        28     www.breitbart.com on July 16, 2018. A copy of Screengrab of Defendant's

                                                                              3
                                                                   PLAINTIFF'S COMPLAINT
                             Case 2:21-cv-03872-MWF-KS Document 1 Filed 05/07/21 Page 4 of 8 Page ID #:4




                         1     website including the Photograph is attached hereto as Exhibit 2.
                         2            21.   A copy of the Photograph was stored and displayed on Defendant's
                         3     domain        www.breitbart.com          at       the      following        URL:
                         4     https://www.breitbart.com/big-government/2017/11/21/queens-joggers-alleged-
                         5     killer-finished-off-strangled-got-wiped-off-blood/.
                         6            22.   The URL of the Photograph that was stored at the above-noted page
                         7
                               on the Website was https://media.breitbart.com/media/2017/11/Suspect-Queens-
                         8
                               Jogger-Killer-640x480.jpg.
                         9
                                      23.   Without permission or authorization from Plaintiff, Defendant
                        10
                               volitionally selected, copied, stored and displayed Plaintiff entire copyright
BARSHAY SANDERS, PLLC




                        11
                               protected Photograph as set forth in Exhibit “1” which is annexed hereto and
                        12
                               incorporated in its entirety herein, on the Website.
                        13
                                     24.    On information and belief, the Photograph was copied, modified,
                        14
                               stored and/or displayed without license or permission, thereby infringing on
                        15
                               Plaintiff's copyrights (hereinafter the “Infringement”).
                        16
                                     25.    The Infringement includes a URL (“Uniform Resource Locator”) for
                        17
                        18
                               a fixed tangible medium of expression that was sufficiently permanent or stable

                        19     to permit it to be communicated for a period of more than transitory duration and

                        20     therefore constitutes a specific infringement. 17 U.S.C. §106(5); Perfect 10, Inc.
                        21     v. Amazon.com, Inc. 508 F.3d 1146, 1160 (9th Cir. 2007).
                        22           26.    The Infringement is an exact copy of the entirety of Plaintiff's
                        23     original image that was directly copied and stored by Defendant on the Website.
                        24           27.    On information and belief, Defendant directly contributes to the
                        25     content posted on the Website by, inter alia, directly employing authors as
                        26     Defendant's agents, including but not limited to Katherine Rodriguez whose
                        27     LinkedIn page (https://www.linkedin.com/in/katherine-rodriguez-96616432 )
                        28     lists her as a reporter for Defendant (hereinafter collectively referred to as

                                                                            4
                                                                 PLAINTIFF'S COMPLAINT
                             Case 2:21-cv-03872-MWF-KS Document 1 Filed 05/07/21 Page 5 of 8 Page ID #:5




                         1     “Employees”) who are each responsible for operating and controlling the
                         2     activities on the Website.
                         3           28.    On information and belief, the Photograph was volitionally posted to
                         4     the Website by Employees.
                         5           29.    On information and belief, at all material times the Employees were
                         6     acting within the course and scope of their employment when they volitionally
                         7
                               posted the Infringement.
                         8
                                     30.    On information and belief, at all material times the Employees were
                         9
                               acting within the course and scope of their agency when they volitionally posted
                        10
                               the Infringement.
BARSHAY SANDERS, PLLC




                        11
                                     31.    On information and belief, Defendant was aware of facts or
                        12
                               circumstances from which the determination regarding the Infringement was
                        13
                               apparent. Defendant cannot claim that it was aware of the infringing activities,
                        14
                               including the specific Infringement which form the basis of this complaint, since
                        15
                               such a claim would amount to only willful blindness to the Infringement on the
                        16
                               part of Defendant.
                        17
                        18
                                     32.    On information and belief, Defendant engaged in the Infringement

                        19     knowingly and in violation of applicable United States Copyright Laws.

                        20           33.    On information and belief, Defendant has the legal right and ability
                        21     to control and limit the infringing activities on its Website and exercised and/or
                        22     had the right and ability to exercise such right.
                        23           34.    On information and belief, Defendant's Employees had complete
                        24     control over and actively reviewed and monitored the content posted on the
                        25     Website.
                        26           35.    On information and belief, Defendant has received a financial benefit
                        27     directly attributable to the Infringement. Specifically, by way of the Infringement,
                        28     the Website had increased traffic to the and, in turn, realized an increase its

                                                                            5
                                                                 PLAINTIFF'S COMPLAINT
                             Case 2:21-cv-03872-MWF-KS Document 1 Filed 05/07/21 Page 6 of 8 Page ID #:6




                         1     advertising revenues and/or merchandise sales.
                         2           36.    On information and belief, a large number of people have viewed the
                         3     unlawful copies of the Photograph on the Website.
                         4           37.    On information and belief, Defendant at all times had the ability to
                         5     stop the reproduction and display of Plaintiff's copyrighted material.
                         6           38.    As a result of Defendant's misconduct, Plaintiff has been
                         7
                               substantially harmed.
                         8
                                                              FIRST COUNT
                         9                 (Direct Copyright Infringement, 17 U.S.C. §501 et seq.)
                        10           39.    Plaintiff repeats and incorporates by reference the allegations
BARSHAY SANDERS, PLLC




                        11     contained in the preceding paragraphs, as though set forth in full herein.
                        12           40.    The Photograph is an original, creative works in which Plaintiff owns
                        13     valid copyright properly registered with the United States Copyright Office.
                        14           41.    Plaintiff has not licensed Defendant the right to use the Photograph
                        15
                               in any manner, nor has Plaintiff assigned any of its exclusive rights in the
                        16
                               copyrights to Defendant.
                        17
                                     42.    Without permission or authorization from Plaintiff and in willful
                        18
                               violation of Plaintiff's rights under 17 U.S.C. §106, Defendant improperly and
                        19
                               illegally copied, stored, reproduced, distributed, adapted, and/or publicly
                        20
                               displayed works copyrighted by Plaintiff thereby violating one of Plaintiff's
                        21
                               exclusive rights in its copyrights.
                        22
                                     43.    Defendant's reproduction of the Photograph and display of the
                        23
                               Photograph on the Website constitutes willful copyright infringement. Feist
                        24
                               Publications, Inc. v. Rural Telephone Service Co., Inc., 499 U.S. 340, 361 (1991).
                        25
                        26
                                     44.    Plaintiff is informed and believes and thereon alleges that the

                        27     Defendants willfully infringed upon Plaintiff's copyrighted Photograph in

                        28     violation of Title 17 of the U.S. Code, in that they used, published, communicated,


                                                                            6
                                                                 PLAINTIFF'S COMPLAINT
                             Case 2:21-cv-03872-MWF-KS Document 1 Filed 05/07/21 Page 7 of 8 Page ID #:7




                         1     posted, publicized, and otherwise held out to the public for commercial benefit,
                         2     the original and unique Photograph of the Plaintiff without Plaintiff's consent or
                         3     authority, by using them in the infringing articles on the Website.
                         4           45.    As a result of Defendants' violations of Title 17 of the U.S. Code,
                         5     Plaintiff is entitled to any actual damages pursuant to 17 U.S.C. §504(b), or
                         6     statutory damages in an amount up to $150,000.00 pursuant to 17 U.S.C. § 504(c).
                         7
                                     46.    As a result of the Defendants' violations of Title 17 of the U.S. Code,
                         8
                               the court in its discretion may allow the recovery of full costs as well as reasonable
                         9
                               attorney's fees and costs pursuant to 17 U.S.C § 505 from Defendants.
                        10
                                     47.    Plaintiff is also entitled to injunctive relief to prevent or restrain
BARSHAY SANDERS, PLLC




                        11
                               infringement of his copyright pursuant to 17 U.S.C. § 502.
                        12
                                                                 JURY DEMAND
                        13
                                     48.    Plaintiff hereby demands a trial of this action by jury.
                        14
                        15
                                                            PRAYER FOR RELIEF
                        16
                                     WHEREFORE Plaintiff respectfully requests judgment as follows:
                        17
                        18
                                     That the Court enters a judgment finding that Defendant has infringed on

                        19     Plaintiff's rights to the Photograph in violation of 17 U.S.C. §501 et seq. and

                        20     award damages and monetary relief as follows:
                        21                  a.     finding that Defendants infringed Plaintiff's copyright interest
                        22                         in the Photograph by copying and displaying without a license
                        23                         or consent;
                        24                  b.     for an award of actual damages and disgorgement of all of
                        25                         Defendant's profits attributable to the infringements as
                        26                         provided by 17 U.S.C. § 504 in an amount to be proven or, in
                        27                         the alternative, at Plaintiff's election, an award for statutory
                        28                         damages against each Defendant in an amount up to

                                                                             7
                                                                  PLAINTIFF'S COMPLAINT
                             Case 2:21-cv-03872-MWF-KS Document 1 Filed 05/07/21 Page 8 of 8 Page ID #:8




                         1                      $150,000.00 for each infringement pursuant to 17 U.S.C. §
                         2                      504(c), whichever is larger;
                         3                c.    for an order pursuant to 17 U.S.C. § 502(a) enjoining
                         4                      Defendants from any infringing use of any of Plaintiff's works;
                         5                d.    for costs of litigation and reasonable attorney's fees against
                         6                      Defendant pursuant to 17 U.S.C. § 505;
                         7
                                          e.    for pre judgment interest as permitted by law; and
                         8
                                          f.    for any other relief the Court deems just and proper.
                         9
                        10     DATED: May 2, 2021
BARSHAY SANDERS, PLLC




                        11                                         BARSHAY SANDERS, PLLC
                        12
                                                                   By: /s/ Craig B. Sanders
                        13
                                                                   Craig B. Sanders, Esq.
                        14                                         100 Garden City Plaza, Suite 500
                        15
                                                                   Garden City, NY 11530
                                                                   Tel: (516) 203-7600
                        16                                         Email: csanders@barshaysanders.com
                        17                                         Attorneys for Plaintiff
                                                                   File No.: 121921
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28


                                                                         8
                                                              PLAINTIFF'S COMPLAINT
